Citation Nr: 1821210	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-41 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse, R.C.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1980 to December 1984; and in the United States Air Force Reserves, with periods of active duty for training (ACTDUTRA) and active duty, from December 1984 to February 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, her tinnitus is related to her active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

At her August 2017 Travel Board hearing, the Veteran testified that she was exposed to aircraft engine noise while she was in active duty, undertaking maintenance and repair of avionics equipment.  She reported that even though she wore hearing protection, which consisted of earbuds and a headset, while on an airline flight, she was occasionally exposed to sudden noises when she was not wearing hearing protection, whenever an aircraft next door to the flight line she worked on would start engines.  See August 2017 Travel Board Hearing.  She also indicated that at her separation examination, she informed the examiner that she had occasional ringing in her ear, but she was informed that they did not really have a diagnosis for this.  See id.  The Veteran also testified that she was on active duty for the first four years of her military career, and subsequently, she re-enlisted in the Airforce Reserves, in which she undertook the same job that she had on active duty, for the rest of her military career.  Id.  She explained that as a reservist, she was required to work one weekend a month, as well as a 15-day active duty time, annually.  Id.

The Veteran's service records indicate that her military occupational specialty (MOS) was avionics inertial and radar navigation systems specialist.  See, e.g. DD-214 Certificate of Release or Discharge from Active Duty; see also Duty History Information, Military Personnel Records (reflecting "avionics inspector" and "inertial navigation systems specialist "as two of various duty titles she undertook during her service in the Air Force Reserves).  The Veteran's combined military service time, including active duty in the Air Force and service in the Air Force Reserves, spanned approximately 32 years.  See Service Records, Received by VA in August 2017.  After her separation from active duty in December 1984, she served on ACTDUTRA and/or on Reserve active duty on several short periods between September 2001 and August 2012.  See Service Records, Guard/Reserve Active Service (GRAS), Received by VA in August 2017.  

In her December 2010 claim for service connection, the Veteran indicated that she first started experiencing ringing in her ears in July 2008.

In a June 2011 VA examination, a VA examiner opined that it is less likely than not (less than 50/50 probability) that the Veteran's tinnitus was caused by or a result of noise exposure during military service.  However, as the basis and rationale for this opinion, the VA examiner inaccurately concluded that the onset of the Veteran's tinnitus occurred roughly 25 years after separation from service, without accounting for any active service that the Veteran served in the Air Force Reserves until her retirement in February 2013.  Therefore, the Board affords no probative value to this opinion, as it is based on an inaccurate factual premise, and is therefore inadequate for deciding this claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.") (citing Reonal).

Subsequently, the Veteran submitted a medical opinion from her private physician, Dr. W.E.  In this December 2014 opinion, Dr. W.E. opined that the Veteran's current tinnitus, which may indicate future hearing loss, is most likely a result of her occupation.  As the basis and rationale for this opinion, Dr. W.E. explained that the Veteran served for 4 years on active duty and 18 years in the Air Force Reserves, in which her job entailed working on the flight line, which is an extremely noisy environment.  See December 2014 Private Opinion from Dr. W.E.  He further explained that in working as an avionics specialist, the Veteran was reportedly exposed to 150 decibels regularly for 22 years, working around C-5 and C-141 aircrafts, reportedly wearing hearing protection.  Id.

Thereafter, a VA examiner also provided a nexus opinion on the Veteran's tinnitus.  In a September 2017 VA examination, he initially opined that it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is a symptom associated with her hearing loss, as it is known to be a symptom associated with hearing loss; and that her tinnitus is at least as likely as not (50 percent probability or greater) caused by or a result of military noise exposure.  As the basis and rationale for this opinion, the VA examiner explained that the Veteran was frequently exposed to aircraft and flight line noise during her military service,  likely resulting in her hearing loss.  See September 2017 VA examination.  He also explained that the Veteran reported noise exposure from Flight line, C-141, C-5 jets, and therefore, her tinnitus is likely a symptom of her hearing loss.  Id.  Additionally, the VA examiner indicated that the development of tinnitus is due to the hearing loss with associated military noise exposure.  Id.

However, after rendering this positive nexus opinion, the RO requested that the VA examiner opine as to whether the Veteran's bilateral hearing loss occurred during active service, on the basis that the September 2017 VA examination was unclear as to whether the bilateral hearing loss was due to active service.  Accordingly, the VA examiner changed his opinion.  Instead, he opined that it is less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  See October 2017 Revised VA Opinion.  As the basis and rationale for this revised opinion, the VA examiner stated that the Veteran's enlistment audio exam, in-service audio and separation exam show no complaints of tinnitus.  Id.  He further indicated that a review of audiograms from 1996 - 2007 do not indicate complaints/findings of tinnitus, and that there is limited documentation to substantiate chronic, ongoing complaints/treatment for tinnitus as a result of military noise exposure.  While the VA examiner concedes that there is some documentation to substantiate chronic, ongoing complaints/treatment for tinnitus, this October 2017 opinion is primarily based on the absence of evidence of complaints and/or treatment for tinnitus in service.  Furthermore, this opinion failed to account for all periods of active service during the Veteran's time in the Air Force Reserves, including and especially all periods of active service after 2007.  Therefore, the Board finds that this opinion is inadequate and lacks probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (A VA examination is inadequate where the VA examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records to provide a negative opinion).

In this regard, the Board finds that the most probative medical opinion of record is the November 2014 opinion from Dr. W.E.  In establishing the basis and rationale for his opinion, Dr. W.E. accounted for the Veteran's military history of noise exposure, as well as her lay statements.  Although the Veteran was not on active duty for the entire duration of her service in the Air Force Reserves, and Dr. W.E.'s opinion does not account for her intermittent periods of inactive duty, he, however, notes that the Veteran was exposed to an extremely noisy environment for a significant amount of years, of which much of those years actually entailed periods of active duty.  In addition to this, her reported onset of tinnitus occurred in July 2008, while she was still in the Air Force Reserves, and in which she served on active duty during several periods prior to and after July 2008.  Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


